Citation Nr: 0840953	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-23 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to Agent 
Orange exposure.

2.  Entitlement to service connection for emphysema, to 
include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for bronchitis, to 
include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for hypertension, to 
include as secondary to Agent Orange exposure. 

5.  Entitlement to service connection for osteoporosis, to 
include as secondary to Agent Orange exposure.

6.  Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to Agent Orange exposure.

7.  Entitlement to service connection for degenerative joint 
disease, to include as secondary to Agent Orange exposure.

8.  Entitlement to service connection for burns of the right 
hand and arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision rendered by the No. 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
bronchitis, emphysema, hypertension, osteoporosis, residuals 
of a fracture of the left arm and hand; rheumatoid arthritis, 
and degenerative joint disease.

The veteran testified before the undersigned at a July 2007 
videoconference hearing.  A transcript of the hearing is of 
record.  The Board remanded the appeal in September 2007.

In July 2008, the Appeals Management Center granted service 
connection for residuals of a fracture of the left wrist and 
degenerative joint disease, 1st metacarpal joint, left hand 
(originally claimed as residuals of fracture of the left arm 
and hand).  As such, this issue is no longer on appeal.  


FINDINGS OF FACT

1.  The veteran had service in Vietnam.

2.  COPD is not shown to have manifested in service; and is 
not related to any aspect of service, including Agent Orange 
exposure.

3.  Emphysema is not shown to have manifested in service; and 
is not related to any aspect of service, including Agent 
Orange exposure.

4.  Chronic bronchitis is not shown to have manifested in 
service; and is not related to any aspect of service, 
including Agent Orange exposure.

5.  Hypertension is not shown to have manifested in service 
or within one year after separation thereof; and is not 
related to any aspect of service, including Agent Orange 
exposure.

6.  Osteoporosis is not shown to have manifested in service; 
and is not related to any aspect of service, including Agent 
Orange exposure.

7.  Degenerative joint disease is not shown to have 
manifested in service or within one year after separation 
thereof; and is not related to any aspect of service, 
including Agent Orange exposure. 

8.  There is no current evidence of rheumatoid arthritis.

9.  There is no current evidence of residuals from burns of 
the right hand and arm.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic 
obstructive pulmonary disease (COPD), to include as secondary 
to Agent Orange exposure, have not been met.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303, 
3.307, 3.309 (2008).

2.  The criteria for service connection for emphysema, to 
include as secondary to Agent Orange exposure have not been 
met.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. § 3.303, 3.307, 
3.309.

3.  The criteria for service connection for bronchitis, to 
include as secondary to Agent Orange exposure, have not been 
met.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. § 3.303, 3.307, 
3.309.

4.  The criteria for service connection for hypertension, to 
include as secondary to Agent Orange exposure, have not been 
met.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. § 3.303, 3.307, 
3.309.

5.  The criteria for service connection for osteoporosis, to 
include as secondary to Agent Orange exposure, have not been 
met.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. § 3.303, 3.307, 
3.309.

6.  The criteria for service connection for degenerative 
joint disease (knees, ankles, right wrist), to include as 
secondary to Agent Orange exposure, have not been met.  38 
U.S.C.A. §§ 1110, 1116; 38 C.F.R. § 3.303, 3.307, 3.309.

7.  The criteria for service connection for rheumatoid 
arthritis, to include as secondary to Agent Orange exposure, 
have not been met.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. § 
3.303, 3.307, 3.309.

8.  The criteria for service connection for burns of the 
right hand and arm have not been met.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  

VA provided VCAA required notice in correspondence sent to 
the veteran in June 2005, August 2005, and September 2007.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist him in completing his 
claim, and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  In 
particular, the September 2007 letter provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

Duties to Assist

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service treatment records, VA and private post-service 
medical treatment records and records from the Social 
Security Administration (SSA).  The veteran has also been 
afforded necessary examinations.  There are no outstanding 
records of which the Board is aware.

Factual Background

The veteran's DD 214 shows that he served with the 71st 
Aviation Company, APO, 96374 USARV (United States Army 
Vietnam).  His military occupational specialty was helicopter 
mechanic.  The veteran has testified that he was exposed to 
Agent Orange while working as a helicopter mechanic in the 
Republic of Vietnam.  He also testified that the airfield at 
which he was stationed was sprayed with Agent Orange in order 
to reduce vegetation growth.

Service treatment records reveal that the veteran was treated 
for pneumonia in March 1967.  A March 1968 service treatment 
record shows treatment for a right hand burn.  Additional 
treatment records show the veteran sustained second degree 
burns to his left hand, including his thumb and wrist.  The 
last clinical note entry shows that the burns had healed 
except for a 1.5 centimeter area on the thumb.  An April 1968 
treatment note shows that veteran sustained a fracture, left 
wrist navicular.  He was also treated for an upper 
respiratory infection in April 1968.  The August 1969 
separation examination did not reveal any defects pertinent 
to any of the claimed disorders currently on appeal.  Blood 
pressure was shown to be 122/80 on the examination report.

Post-service VA outpatient treatment records show treatment 
for degenerative joint disease of the ankles and hand, 
chronic obstructive pulmonary disease, and bronchitis 
beginning in 2001.  The records also reveal findings of 
osteopenia/osteoporosis and hypertension beginning in 2002 
and 2003, respectively.  The veteran was also noted that have 
had a long history of tobacco use, which began in 1961 and 
continued through 2005.  Private medical records reveal 
diagnoses of emphysema beginning in 2005 and diffuse 
degenerative joint disease in 2006.  

In a July 2007 statement, the veteran's private physician, 
Dr. K., wrote that he was treating the veteran for disorders 
that included COPD and hypertension.  The veteran had 
restrictive and obstructive lung disease.  In his opinion, 
some of the scarring present on the chest X-ray could be 
secondary to Agent Orange inhalation.

The veteran underwent a VA examination in May 2008 for the 
claimed disorders.  He stated that the pain, stiffness, and 
swelling in his knees and ankles began 5-6 years ago.  He 
stated further that he had been diagnosed with rheumatoid 
arthritis and degenerative joint disease in his ankles.  He 
also related a history of a burn injury to his hands in 
service, but denied any scarring or other residual secondary 
to the burn, at present.  Finally, he admitted to smoking for 
10 years up to a pack per day- presently down to two to three 
cigarettes per day.  

Physical evaluation revealed severe obstructive lung disease 
and moderate restrictive lung disease.  Hypertension, 
essential, was diagnosed.  The examiner also diagnosed mild 
degenerative joint disease, bilateral knees; degenerative 
joint disease with old trauma, left navicular left wrist; 
severe degenerative arthritis to the first metacarpal joint, 
left hand; and degenerative joint disease, bilateral ankles.  
No scars, burns or other abnormality was noted on the hands, 
with the exception of a small scar on the lateral aspect of 
the left wrist.  It appeared to be secondary to surgery at 
that site.  

Based upon the physical examination and history, the examiner 
concluded that the COPD, emphysema, and restrictive lung 
disease were not secondary to active duty or presumed 
herbicide exposure, but were rather more likely secondary to 
post-military involvement, such as smoking.  The discharge 
physical did not note any breathing problems and the veteran 
denied symptoms of the same (on his Report of Medical 
History).  

Regarding hypertension, the examiner indicated that only a 
couple blood pressure readings from service were noted.  
These were mainly in the 120/80s, which was normal.  There 
was no record of treatment of diagnosis for hypertension 
during active duty or during the discharge physical 
examination.  The examiner opined that with the information 
available, it was not likely that hypertension was secondary 
to military service.  

The examiner also stated that he could find no indication 
that the degenerative joint disease in the right wrist, right 
hand, bilateral knees, and bilateral ankles was related to 
active duty.  Regarding osteoporosis, the examiner stated 
that general loss of bone structure is part of the normal 
aging process.  There was no information in the claims file 
that would relate generalized osteoporosis to active duty 
service.  

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, certain chronic 
diseases, such as arthritis and hypertension, may be presumed 
to have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.  A disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service even though there 
is no evidence of such disease during the period of service. 
38 C.F.R. § 3.309.

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent...unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2007) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2007) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL), multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); see also 69 Fed. Reg. 
31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 
2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  See Combee v. Brown, 
34 F. 3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 



Analysis

COPD, bronchitis, emphysema, hypertension, osteoporosis, 
degenerative joint disease, to include as secondary to Agent 
Orange exposure  

The veteran contends he is entitled to service connection for 
COPD, bronchitis, emphysema, hypertension, osteoporosis, 
degenerative joint disease, to include as secondary to Agent 
Orange exposure.  

The Board has considered whether presumptive service 
connection is warranted in the instant case.  Under 38 C.F.R. 
§ 3.309(a), hypertension and arthritis (degenerative joint 
disease) are regarded as chronic diseases.  However, in order 
for the presumption to operate, such diseases must become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service. See 38 C.F.R. § 
3.307(a)(3).  

The veteran separated from service in 1969, and the first 
evidence of hypertension and arthritis was more than 30 years 
later.  As the evidence of record fails to establish any 
clinical manifestations of hypertension or arthritis within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.

There is also no basis for a grant of presumptive service 
connection as a result of herbicide exposure, although it has 
been contended that COPD, bronchitis, emphysema, 
hypertension, osteoporosis, and degenerative joint disease 
were incurred as a result of exposure to Agent Orange.  The 
veteran's DD 214 reflects service in Vietnam.  As such, it is 
presumed that he was indeed exposed to an herbicide agent 
such as Agent Orange during service in Vietnam.  See 38 
C.F.R. § 3.307(a)(6)(iii).  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is not for 
application.  As indicated, service connection on this basis 
is only warranted for a specific list of diseases set forth 
under 38 C.F.R. § 3.309(e).  COPD, bronchitis, emphysema, 
hypertension, osteoporosis, rheumatoid arthritis, 
degenerative joint disease are not listed under the special 
herbicide exposure presumption for veterans with certain 
Vietnam service.  38 C.F.R. § 3.309(e).  Thus, there is no 
basis upon which to presume that these disorders were 
incurred in or aggravated during military service, 
specifically due to herbicide exposure.  See 3.303, 3.307, 
3.309 (2007).  

However, where presumptive service connection is not 
warranted based on exposure to an herbicide agent, the 
veteran is not precluded from otherwise establishing service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  After careful 
review of the claims file, the Board finds that the veteran 
is not entitled to service connection for COPD, bronchitis, 
emphysema, hypertension, osteoporosis, degenerative joint 
disease (knees, right wrist, and ankles).  

As noted, service connection requires evidence of a current 
disability, evidence of such disability or an injury in 
service, and competent medical evidence of a nexus between 
the two.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In 
this case, there is current clinical evidence of all of the 
claimed disabilities.  The next question then, is whether 
there is a competent medical evidence of a relationship or 
nexus between the current disabilities and military service.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  

The Board has considered the opinion from Dr. K., which 
attempts to link presumed exposure to Agent Orange to the 
current respiratory disorders, but finds that in the manner 
in which it has been provided-amounts to no more than 
speculation.  Conjectural or speculative opinions which 
suggest no more than some remote possibility of an 
etiological relationship is insufficient to support a grant 
of service connection.  See 38 C.F.R. § 3.102; see also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

The only other medical opinion in the record in regards to 
the etiology of the claimed disorders then, is the 2008 VA 
opinion.  The VA examiner has opined that no causal 
relationship exists between any of the claimed disorders and 
military service, including as secondary to presumed 
herbicide exposure.  

Specifically, the examiner opined that the respiratory 
disorders; COPD, emphysema, and restrictive lung disease; 
were not secondary to active duty.  Rather, they were more 
likely secondary to post-military circumstances, specifically 
smoking, as breathing problems were not noted at discharge 
from service.  He also opined that with the information 
available, it was not likely that hypertension was secondary 
to active service.  The rationale was that the few blood 
pressure readings during service and at discharge were 
normal.  In addition, the examiner stated that he could find 
no indication that the arthritis in the right wrist, right 
hand, bilateral knees, and bilateral ankles were related to 
active duty.  Finally, regarding the claim for osteoporosis, 
the examiner stated that general loss of bone structure is 
part of the normal aging process.  There was no information 
in the claims file that would relate generalized osteoporosis 
to active duty service.  

There is no competent medical evidence which establishes a 
causal nexus between COPD, bronchitis, emphysema, 
hypertension, osteoporosis, degenerative joint disease and 
military service, including any presumed herbicide exposure 
therein.  The veteran has not reported a continuity of 
symptoms.  

A VA examiner has, in fact, provided opinions against such 
causal relationships.  The veteran has not otherwise provided 
any other competent and probative medical evidence to the 
contrary, other than a private medical opinion his which is 
expressed in very general and speculative terms; thus 
offering very little probative value.  In essence, the only 
evidence in support of the veteran's claim for service 
connection is his own statements, which notably do not 
include an allegation of continuity of symptomatology since 
service.  The veteran's statements are not competent evidence 
of an alleged nexus between his disabilities and service as 
laypersons are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

On the basis of the foregoing, the Board finds that service 
connection for COPD, bronchitis, emphysema, hypertension, 
osteoporosis, and degenerative joint disease is not 
warranted.

Rheumatoid arthritis (knees, hands, and ankles), and burn 
scars, right arm and hand 

The veteran also contends that he is entitled to service 
connection for rheumatoid arthritis (knees, hands, and 
ankles), and burn scars on his right arm and hand.  

Service records show no treatment or diagnosis related to 
rheumatoid arthritis.  Service records do show a single 
instance of treatment for a burn injury involving the right 
hand.  The difficulty with the veteran's claim however, 
arises from the lack of current evidence of the claimed 
disabilities.

Although the veteran informed the VA examiner that he had 
been diagnosed with rheumatoid arthritis, there is no 
clinical evidence in the VA or private outpatient treatment 
records to confirm this statement.  By itself the veteran's 
report constitutes medical hearsay and is of no probative 
value.  Robinette v. Brown, 8 Vet .App. 69 (1995).  

While the veteran would be competent to report 
symptomatology, he would not be competent to diagnose that 
symptomatology as rheumatoid arthritis.  Barr.  In any event, 
he has not reported current symptomatology.

The May 2008 VA examiner did not diagnosis of rheumatoid 
arthritis, but rather diagnosed degenerative joint disease 
(i.e. osteoarthritis), which is a different disorder.  Also, 
while there is a past history of a burn injury to the right 
hand during service, there is no evidence of a current 
disability or residual from such injury.  Significantly, the 
VA examination did not reveal the presence of any scars, 
burns or other abnormality on the right arm or hands, and 
there is no other evidence of a current right hand disability 
related to an in-service burn injury.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Therefore, in the absence of proof of a present 
rheumatoid arthritis disability and disability from burn 
scars, right hand and arm (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 
(1992).    

In reaching these decisions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).





















							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for chronic obstructive pulmonary disease 
(COPD), to include as secondary to Agent Orange exposure, is 
denied.

Service connection for emphysema, to include as secondary to 
Agent Orange exposure, is denied.

Service connection for bronchitis, to include as secondary to 
Agent Orange exposure, is denied.

Service connection for hypertension, to include as secondary 
to Agent Orange exposure, is denied. 

Service connection for osteoporosis, to include as secondary 
to Agent Orange exposure, is denied.

Service connection for degenerative joint disease, to include 
as secondary to Agent Orange exposure, is denied.

Service connection for rheumatoid arthritis, to include as 
secondary to Agent Orange exposure, is denied.

Service connection for burns of the right hand and arm is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


